Exhibit 10.59

[RUPEE GRAPHIC]

 

LEASE DEED

 

THIS LEASE DEED is executed at Chennai this 01st day of February, 2006

 

Between:

 

Transpacific Business Service Private Limited, a company registered under the
provisions of the Companies Act, 1956 and having its registered office at 1005,
Maker Chambers V, Nariman Point, Mumbai 400 021 and represented herein by its
Authorised Signatories Mr. C S Ilangovan, Director, Mr. Dipesh Desai Chief
Accounts Officer and Mr. Salai Kumaran, Chief operating Officer, each of them
duly authorized severally in this behalf by a Board Resolution dated 20th
January 2006, hereinafter referred to as the “LESSOR” (which expression shall
unless it be repugnant to the context or meaning thereof be deemed to mean and
include its successors and assigns) of the One Part;

 

AND

 

 At Road Software India Private Limited, a company incorporated under the
provisions of the Companies Act 1956 and having its offfice currently at Third
Floor, ELNET Software City, CPT Road, Taramani, Chennai - 600-113 and
represented herein by its authorized signatory, Mr. Rajan S. Aiyer, and duly
authorized in this behalf by a Board Resolution dated February 1, 2006,
hereinafter referred to as the “LESSEE” (which expression shall unless it be
repugnant to the context or meaning thereof be deemed to mean and include its
successors-in-interest and assigns)  of the Other Part :

 

1

--------------------------------------------------------------------------------


 

WHEREAS:

 

 

a.

The Lessor is the absolute owner of the premises bearing No. 901(A1) and No.
902(A2) admeasuring in the aggregate 37,262 Square Feet and Corridor Area
admeasuring 648 Square Feet, that is, in the aggregate admeasuring 37,910 Square
Feet on the 9th Floor of the building known as TIDEL Park situated on the land
at TIDEL Park, No. 4, Canal Bank Road, Taramani, Chennai 600 113, in the Kanagam
Village, Mambalam - Guindy Taluk, Chennai District which premises are more fully
described in the First Schedule hereunder written and hereinafter referred to as
the ‘said Premises’ with the amenities therein which amenities are described in
the Second Schedule below.

 

 

 

 

b.

AND WHEREAS the Lessor has represented that the Lessor had last leased the said
Premises to M/s Sutherland Technologies Ltd. and the said lease has expired on
15th Oct 2005 and no person or party has now any right, title, interest or claim
to the said Premises except the Lessors.

 

 

 

 

c.

The Lessee is desirous of taking the said Premises with the said amenities
therein on Lease from the Lessor for an initial lease period of 36 months, with
an option to renew the lease for further two terms of 3 years each;

 

 

 

d.

 

The Lessor has agreed to give the said Premises with the said amenities therein
on Lease to the Lessee for a period of 36 months with an option for renewal as
aforesaid subject to the Lessee observing and complying with the terms and
conditions mentioned herein.

 

NOW THIS LEASE DEED WITNESSETH AND IT IS HEREBY AGREED BY AND BETWEEN THE
PARTIES HERETO AS FOLLOWS:

 

 

1.

The Lease: In consideration of the Lease Rent to be paid as mentioned herein and
in consideration of due observance of the terms and conditions set out herein,
by the Lessee, the Lessor hereby grants on Lease basis, to the Lessee and the
Lessee hereby accepts on Lease basis, from the Lessor, the said Premises (more
particularly described in the First Schedule hereto), for running its office and
for carrying on its business along with equipments, fittings and amenities
therein (more particularly described in the Second Schedule hereto) for an
initial lease period of 36 months from February 1, 2006. The parties to the deed
covenant that under this deed a lease to use and occupy the said Premises with
the said amenities alone is given to the Lessee on the terms and conditions
herein contained and to be observed and performed by the parties and no other
right is created in favour of the Lessee in respect of the said Premises.

 

2

--------------------------------------------------------------------------------


 

2.     Lease Rentals: The Lessee shall pay to the Lessor as lease rent for the
use and occupation of the said Premises @ Rs. 50/- per sq. ft. per month in
respect of 37,910 Square Feet super built-up areas as specified in the First
Schedule hereunder written, payable in advance by 5th day of every English
calendar month after deducting Income Tax at source, as applicable

 

3.     Escalation: Subject to Clause 4 below. Lease rentals shall escalate @ 3%
cumulative every year, including on further renewals.  Therefore, the yearly
lease rentals from 1st February, 2007 onwards shall be as mentioned in the Third
Schedule hereunder written.

 

4.     Revision of Lease Rentals: Above Lease Rentals shall be mutually
renegotiated during the subsistence of this Lease Deed if the rentals in TIDEL
Park fluctuates plus or minus 20% of its existing or the then prevailing rentals
and such derived / new rentals shall be in force for the balance tenure of the
Lease and the subsequent escalations / deductions shall be paid on such derived
/ new rentals.

 

5.     Delay in Payments: Subject to the provisions of Clause 21 below, if the
Lessee fails to pay the rentals as aforesaid, for a continuous period of three
months, it will have to immediately vacate the said premises. Provided that in
the event of the Lessee failing to pay the rental for any month as agreed, the
Lessee shall pay interest on the unpaid amount at the rate of 15 % till payment
without prejudice to the right of the Lessor to obtain the vacant possession of
the premises in case of failure to pay the rent for a continuous period of three
months.

 

6.     Security Deposit: The Lessee has paid an  Interest  Free Security Deposit
of Rs. 1,51,64,000/- (Rupees One Crore Fifty One Lakhs Sixty Four Thousand only)
on or prior to signing of this Lease Deed and the  Lessor has thereupon handed
over the possession of the said Premises to the Lessee to hold, use and enjoy
the said Premises in terms hereof.

 

7.     Refund of Security Deposit: Subject to clause 21 below, this Security
Deposit shall be refunded by the Lessor to the Lessee, upon the Lessee debonding
the said Premises and the Lessee shall hand over the keys to the said Premises
simultaneously upon expiry of the period of this Lease Deed or sooner
determination thereof or upon expiry of the period of renewal thereof.  If the
Lessee is interested to hand over the said Premises and the Lessor does not
refund the Security Deposit, the Lessee shall hold the said Premises as Security
and will not be liable to pay the lease rent and other charges from that date
till the date of the refund of the full Security Deposit with interest to the
Lessee.  In

 

3

--------------------------------------------------------------------------------


 

addition to allowing the Lessee to continue to remain in possession of the said
premises as aforesaid, the Lessor shall also pay interest on the Security
Deposit at the rate of 15% from the date the Lessee was ready to handover the
possession till the full refund. On the other hand,   if the Lessor is ready to
refund  the full Security Deposit but the Lessee does not vacate the said
Premises and handover the possession thereof to the Lessor, then the Lessee is
liable to pay twice the prevailing lease rental  per month till the Lessee
vacates the premises and simultaneously with such vacation of the premises and
debonding of the space Security Deposit shall be refunded by the Lessor to the
Lessee  Provided that the provisions hereinabove contained are without prejudice
to the rights and remedies of the Lessor to take back the possession of the said
premises and of the Lessee to receive the refund of the Security Deposit at the
cost of the defaulting party.

 

8.               Consumption Charges: The Lessee shall pay electricity and
telephone charges on the actual basis directly to the authorities concerned as
per the electricity and telephone bills received in respect of the said
premises.

 

9.               Taxes and Statutory Levies: The Lessor shall alone bear and pay
all existing and future rates, taxes, cesses, assessments and other statutory
levies by whatever name called including property tax and sewerage tax  and
payable in respect of   the said Premises.  In the event of the Lessor failing
to pay any of the statutory levies aforesaid in time, the Lessee shall be
entitled (but not bound to do so) to pay and discharge the same and to deduct
the amounts paid by it from the monies payable to the Lessor.

 

10.         Lock In Period: Except as provided herein, it has been expressly
agreed by and between the parties hereto that neither party shall have the right
to terminate the Lease hereby given for the initial period of 36 (Thirty six)
months i.e. up to January 31, 2009 (“Lock In Period”).  In the event that the
Lessee terminates the lease under this Deed during the Lock In Period, the
Lessee will pay the Lease rentals that will be payable under this Deed, for the
unexpired portion of the Lock In Period and the Lessor shall refund to the
Lessee the balance security deposit after deducting from it the rent for the
unexpired lease term i.e. up to 31st January 2009. Provided that if the security
deposit is less than the amount of the lease rent payable by the Lessee to the
Lessor, including the lease rent for the unexpired Lock-in-Period, the Lessee
shall, simultaneously on  vacating the Leased Premises but no later than fifteen
(15) days from the date of such termination, pay the balance amount payable to
the Lessor. Failure to pay so within the said time frame of fifteen (15) days,
the Lessee shall be liable to pay as penal charges, an amount equal to twice the
amount of the prevailing lease rent for the unexpired Lock-in-Period.

 

4

--------------------------------------------------------------------------------


 

11.         Lease Tenure: This Lease Deed shall be initially valid for a period
of 36 (Thirty six) months commencing from February 1, 2006 and renewable at the
option of the Lessee for a further two periods of 3 (three) years each. In case
the lease is renewed, the lease rentals shall continue with the cumulative
escalation as mentioned in Clause No. 3 & 4 above and each lease term shall be
terminable by the Lessee by giving a three months written notice to the Lessor.
It is agreed that each renewal option given to the Lessee shall be subject to
the same terms and conditions as herein contained except the increase in rent as
provided in Clauses 3 & 4 above and the subsequent Lock In Period which shall be
agreed upon mutually at the time of such renewals. Further, after the Lessee has
exhausted its option for renewal for two further terms of three years each, any
further renewal shall be on mutually agreed terms.

 

12.         Obstruction or Hindrance: The Lessee shall not in any manner
obstruct or hinder the other occupants (i.e., other lessees) of the premises on
the same floor or in the same building from using the common areas. The Lessee
shall not commit any act, which may cause unreasonable nuisance to the other
occupants. The Lessee shall ensure that no belonging of the Lessee shall be kept
in the common areas. Lessor agrees that other occupants have agreed to the same
provisions of this Clause 8. The Lessor shall ensure that no obstruction or
hindrance is caused by any of the other occupants, obstructing free access or
enjoyment of the said Premises by the Lessee.

 

13.         Usage of Premises & Interiors:

 

a.               The Lessee shall keep the interior of the said Premises in the
same condition as they were in when the Lessee had taken the said premises and
amenities from the Lessor, subject to normal wear and tear and subject to
repairs and renovations carried out by the Lessee.

 

b.              Subject to what is contained herein, the Lessee shall at its
sole cost repair and maintain the interior of the said Premises and the internal
electrical, water, drainage, sewerage and other systems in the said Premises to
keep it in good and tenantable condition.

 

c.               Except for the Lessee’s responsibilities as provided herein,
the Lessor at its cost and expense shall keep the entire premises wind and
watertight at all times, for the proper use of the said Premises and amenities
including without limitation the building’s roof, foundation, structure, walls,
external plumbing, drainage systems, sewerage lines, air conditioning,
electricals of the building etc., provided however, in the event of the Lessor
failing to

 

5

--------------------------------------------------------------------------------


 

carry out any repairs, the Lessee shall be entitled to undertake and complete
the required repairs and to deduct the costs thereof from the monies payable by
the Lessee to the Lessor.

 

14.         Fit-outs in the Premises: The Lessee shall be entitled to:

 

a.               Do up the interior of the said Premises at the discretion and
as required by the Lessee and to install such fixtures, fittings and furniture
as the Lessee deems fit;

 

b.              To make any additions or alterations to light points, wiring,
electrical fixtures and fittings;

 

c.               To erect partitions, to make cabins, install room
air-conditioners or central air-conditioning plant and related accessories
including cooling towers subject to approval from the Lessor/TIDEL Park Ltd.;

 

d.               To fix or install such other devices, gadgets and equipments as
the Lessee may deem fit from time to time for the purpose of carrying on its
business in the said Premises other than the specified common areas;

 

e.               To remove, at its discretion, such additions, alterations,
air-conditioners, internal partitions, cabins, devices, gadgets, carpets,
electrical fittings, furniture and fixtures and other equipments installed by
the Lessee and whether or not affixed to the earth or to the building. However,
the addition/deletion in furnishings, fittings and fixtures shall be informed to
the Lessor as a matter of course in writing. Any
additions/deletions/alterations/modifications shall conform to all the
specifications as prescribed by TIDEL Park Limited and already conveyed by the
Lessor to the Lessee in writing.

 

15.         Tower Space in Terrace: The Lessor shall facilitate and help the
Lessee to provide access and permission to utilize area on the terrace of the
TIDEL Park, which is subject to the approval and payment of charges if any to
TIDEL Park Ltd for the purpose of installation of an antenna or other telecom
device(s) needed for Business Purposes.

 

16.         Insurance by Lessee: The Lessee may insure and keep insured in such
adequate amounts to cover replacements or loss and with reputable insurance
companies the following:

 

a.               Such fixtures and fittings for the replacement of which the
lessee is responsible

 

6

--------------------------------------------------------------------------------


 

b.              All liabilities of the lessee and its authorized agents,
employees and/or representatives arising out of and in connection with the
lessee’s use and occupation of the said premises.

 

c.               Any other risk or matter in Lessee’s sole discretion.

 

17.         Observe and Perform Actions based on Bye-Laws: The Lessee shall
observe and perform the bye-laws and other regulations, if any, of the TIDEL
Park Limited as far as the said Premises are concerned, a copy of which existing
bye-laws has been handed over to the Lessee and which bye-laws are uniformly
applicable to all occupants in the said building TIDEL Park.

 

18.         Insurance by Lessor: The Lessor shall take out necessary insurance
with respect to the said Premises and copies of the same shall be provided to
Lessee. The Lessor shall maintain the already existing comprehensive general
liability and all peril insurance covering the Building including the said
premises and all machineries and equipments, installations and systems etc.
Copies of the insurance policies shall be furnished to the Lessee.  The
insurance covers, inter alia, riots, floods, tempests, fire, earthquake and all
kinds of natural calamities.

 

19.         Sub-Lease Option: Except as provided herein, the Lessee shall not
assign, transfer, sublet or part with possession of the said premises and
amenities or any portion thereof. However it is provided that the Lessee may
during the lease tenure, sublet the entire or a part of the said premises to any
person, subject to obtaining prior approval of the Lessor in writing in this
regard which approval shall not be unreasonably withheld. Further it is
expressly agreed that the Lessor shall continue to receive the prevailing lease
rental from the Lessee notwithstanding the fact that the Lessee receives a
sub-lease rental below the prevailing lease rental under the sub-lease agreement
entered into by it. The sub-lease agreement entered into by the Lessee shall
automatically stand terminated once the Lease Deed between the Lessor and the
Lessee expires or is terminated or sooner determined, provided, however, and it
is hereby expressly agreed that the Lessee shall be entitled to assign the Lease
hereby granted in part or in full to any its parent/associate/affiliate
companies in which the Lessee has a majority equity stake or which has a
majority equity stake in the Lessee without any consent from or any additional
payment to the Lessor but the Lessee shall give prompt written notice and obtain
confirmation from Lessor of any such assignment to the Lessor, and which
confirmation shall not be unreasonably withheld provided, further and it is
hereby also agreed that the Lessee shall be entitled without any consent from or
any additional payment to the Lessor to allow the joint use of the said premises
to any of its parent/associate/affiliate companies as aforesaid.

 

7

--------------------------------------------------------------------------------


 

20.         Action against Law: Neither Lessee nor Lessor shall commit any act,
which is prohibited under the laws.

 

21.         Breach of Contract: If a party commits a material breach of the
terms and conditions of this Deed, the other party shall issue a notice upon the
party in breach, requiring it to remedy the breach within 30 (thirty) days from
the date of receipt of the notice. In the event the party in breach fails to
remedy the breach within the aforesaid 30 (thirty) days, the other party will be
entitled to forthwith terminate this Deed. In an event, the Lessee commits a
material breach of the terms and conditions of this Deed, it shall vacate the
said Premises and hand over vacant possession thereof to the Lessor if the
Lessee fails to remedy the breach within 30 (thirty) days from the receipt of
the notice in that behalf from the Lessor and the Lessor shall refund the
Security Deposit immediately after adjusting the unpaid lease rentals, if any /
any other defaults on Lessee’s part, as mentioned in clause 6.

 

22.         Return of Possession of Space: At the expiry of the Lease period or
any extension thereof or on earlier termination of the Lease in accordance with
the provisions hereof, the Lessee shall deliver to the Lessor vacant possession
of the said Premises in the same condition in which it had taken the same,
subject to natural wear and tear, damage by riot, strike, war, earth quake,
tempest, flood or other act of God and subject also to the repairs and
renovations by the Lessee. At the expiry of the Lease or sooner determination
thereof, if the Lessee handsover the said Premises to the Lessor in a damaged
condition, the Lessor shall be entitled to adjust the interest free Security
Deposit towards the cost of repair / or replacement of parts of the said
Premises; such cost to be certified by a reputed architect reasonably selected
by the parties.

 

23.         Inspection by Lessor: The Lessor or its authorized representatives
shall be entitled to inspect the said Premises, whenever necessary within
reasonable hours in day time upon giving prior intimation of at least 1 business
day (except in case of emergency) to the Lessee.

 

24.         Repairs in the Premises: The Lessee shall not carry out any
structural additions or alterations to the said Premises. The minor day to day
repairs such as replacement of fuses, fixing of leaking water, taps, minor
repairs shall be carried out by the Lessee at its own cost, but all major
repairs relating to bursting of sanitary pipes, changes in the electrical
system, crack in construction etc. shall be the responsibility of the Lessor and
shall be repaired/replaced by the Lessor at its own cost upon the Lessee giving
the Lessor 3(three) days to carry out such works.  In case the Lessor fails to
take any timely action, the Lessee shall be

 

8

--------------------------------------------------------------------------------


 

entitled but not bound to do the same and deduct the costs from the monies
payable to the Lessor.

 

25.         Power: The Lessee shall be provided with 350 KVA power from TIDEL
Park Ltd. If the Lessee requires additional power, it shall be entitled to apply
for and obtain at its own cost, power supply from TNEB or from any other source
and the Lessor shall extend all possible assistance and co-operation in this
behalf without any financial liability.

 

26.         Payments to Lessor: All payments to be made hereunder by the Lessee
to the Lessor shall be made by cheque/DD payable at Chennai.

 

27.         Stamp Duty & Registration of the Lease: The Lessee shall pay for the
Stamp Duty and Registration Charges as applicable to the Concerned Authorities
at the time of Lease Registration. However, for any subsequent Lease
Registration due to Sale / Transfer of Ownership of the subject premises, Lessor
shall be responsible to get the New Owner to agree on the terms and conditions
mentioned herein and for such fresh Lease Registration, Lessor shall bear all
charges relating to documentation and registration.

 

28.         Force Majure: Notwithstanding anything to the contrary, in case of
any violence, civil  commotion, tempest, flood, earthquake, or any inevitable
accident or any act beyond the Lessor or the Lessee’s reasonable control causing
damage to the Premises or the Building housing the Premises, or in the event of
the Premises or the Building housing the Premises or any part thereof is sealed
or prohibited to be used by any municipal / governmental/ judicial/
quasi-judicial or local authority resulting in the Lessee, being unable to use
and enjoy the Premises for its business for a continuous period  of 30 days and
the same not being rectified by the Lessor within 30 days of the same arising,
the Lessee shall be entitled to terminate this Lease, without penalty, by giving
30 days written notice to the Lessor without assigning any reason thereof. The
Lessor shall thereupon refund in full the Security Deposit after deducting any
unpaid Lease Rentals / Default of Payments on Lessee’s part within 30 days
thereafter. It is agreed that the Lessee shall not be liable to pay any rent or
other charges for the period the Lessee is not in a position to use the said
Premises.

 

29.         Dispute Resolution:. In the event of any dispute arising under or by
virtue of this Agreement or any difference of opinion between the parties
concerning their rights and obligations under the Agreement the parties shall
use their best efforts to resolve such disputes or differences amicably by
discussion and mutual accord. If the dispute cannot be resolved in this manner
within fifteen (15) days, the parties shall arrange a meeting between
appropriate representatives

 

9

--------------------------------------------------------------------------------


 

designated by each Party, who shall have an additional 15 (fifteen) days to
resolve the dispute or difference. If the dispute or difference is not resolved
within the thirty (30) days period then, unless the parties otherwise agree in
writing, either party may serve written notice on the other party stating its
intention to proceed to arbitration. The unresolved dispute or difference shall
be finally settled by arbitration under the Arbitration and Conciliation Act
1996. Such arbitration shall be the sole and exclusive remedy between the
parties with respect to such dispute. In the event of a dispute or difference
being referred to arbitration, this contract will continue to be enforced.

 

30.         Arbitration: The arbitration shall take place in Chennai, Tamil
Nadu.

 

10

--------------------------------------------------------------------------------


 

THE FIRST SCHEDULE ABOVE REFERRED TO :

 

(Details of the demised premises)

 

TIDEL Park, 9th Floor, No.4, Canal Bank Road, Taramani, Chennai 600 113 situated
in  Kanagam Village, Mambalam - Guindy Taluk, Chennai District on .Land
admeasuring an extent of 8.01 Acres, comprised in T.S. No.4/2 in Block 6 and T/S
No. 4/3 in Block No. 7 in Kanagam Village, Mambalam Guindy Circle, Chennai
dist., comprised in T.S. No. 2/1 in Block No. 6 & T.S. No. 4/2 in Block No. 6 in
Mylapore Triplicane Village, Thiruvanmiyur Dist and situated within the
Sub-Registration District of Saidapet and Registration District of Chennai
bounded on the

 

North by MGR Film City,

East by Canal Bank Road,

South by ITTI Campus and

West by CSIR Campus

 

The following modules of the above property:

 

Module 901 (A1) measuring 1731.26 Square meters (18,628 Square Feet)

Module 902 (A2) measuring 1731.74 Square meters (18,634 Square Feet)

Corridor area admeasuring 648 Square Feet

Total (37,910 Square Feet)

 

11

--------------------------------------------------------------------------------


 

THE SECOND SCHEDULE ABOVE REFERRED TO :

 

Amenities

 

All amenities will be Centralized and provided by TIDEL Park Ltd., the
maintenance management company

 

These include the facilities on the lines of the below mentioned items
(indicative)

Centralized Air-conditioning (I.e. up to the AHU’s)

100% Power Back up

Centralized Fire protection system

Data & Voice connectivity enabled (However Lessee has to install his own system
to tap this)

House keeping of Common areas

Access Control in all common lift lobbies

Other General Integrated Building Management systems forming part of overall
facilities management

More details about the above are also available on their website -
www.tidelpark.com

 

12

--------------------------------------------------------------------------------


 

THE THIRD SCHEDULE ABOVE REFERRED TO :

(Particulars of Increased Rentals)

I. Rental Scehdule

 

Area to let out (in sft.)

 

37,910

 

37,910

 

37,910

 

37,910

 

37,910

 

37,910

 

 

Particulars

 

Year 1

 

Year 2

 

Year 3

 

Year 4

 

Year 5

 

Year 6

 

Rent agreed per month per sq. ft. (Rs.)

 

50.00

 

51.50

 

53.05

 

54.64

 

56.28

 

57.96

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rental amount per month (Rs.)

 

1,895,500

 

1,952,365

 

2,010,936

 

2,071,264

 

2,133,402

 

2,197,404

 

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties hereto have signed this Deed (in Duplicate) at
the place, day, month and year first hereinabove mentioned.

 

SIGNED SEALED AND DELIVERED

by the within named LESSOR

Transpacific Business Services Private Limited

By the Hands of its Authorised Signatory

/s/  C.S. ILANGOVAN

Mr. C.S. ILANGOVAN

Director

 

Witness:

1.  /s/  J. SUNDAR RAJAN

J. Sundar Rajan - CB Richard Ellis

c/o R. Jagannathan, Plat 9 Door No. 10

L.H. Nagar, II Layout, Adambakkam

Chennai 600088

 

SIGNED SEALED AND DELIVERED

by the within named LESSEE

At Road Software India Private Limited

by the Hands of its duly Authorised Signatory

/s/ RAJAN S. AIYER

Mr. Rajan S. Aiyer

 

Witness:

1. /s/  J. BELAJI

J. Belaji

c/o T. R. Jadaraman

4th  Floor, Elnet Software City

C.P.T. Road, Tasamani

Chennai - 600113

 

 

14

--------------------------------------------------------------------------------